ON REHEARING.
SOMERVILLE, J.
So far as the city of Florence is concerned, the equity of the bill of complaint must rest upon one of two charges: (1) That the city has “negligently and willfully failed and refused to act in the premises and to abate said nuisance, or in any Avay prevent said Frank H. Spaulding from exercising his said business of a public Aveigher, or to abate and remove said obstruction to . said street, as requested by your orators, and to prevent said Prank H. Spaulding from maintaining said obstruction to the public street of the city of Florence.” (2) That the city, in spite of complainants’ protests, “again issued license to him [Spaulding] as such weigher, well knowing ancl understanding that he purposes to occupy and would occupy the same place, and Avould occupy and maintain his. said scales, and so obstruct the public streets of the city, and Avell lmoAving the injury and loss'that the same Avould occasion your orators.”
Municipal corporations are not liable for omission to exercise, or for negligence in the exercise of public-governmental. duties. The abatement of public nuisances is such a duty, and for failure or refusal to exercise it municipalities are not liable at the suit of individuals ; nor can they be compelled thereto by injunc- ■ *143tive or mandatory judicial process. The exception is that, when, by charter or statute, there is imposed upon them the duty of keeping their streets or other public places in safe repair, they must do so at the peril of liability to those who may be injured by their willful or negligent failure. “This duty is performed when the streets are kept in such condition that they are safe and commodious highways, for the use of the public in their passage over them, whether on foot or with vehicles, and free from obstructions.” — Campbell v. City Council of Montgomery, 53 Ala. 527, 25 Am. Rep. 656.
Section 1273 of the Code of 1907 makes municipalities liable for injuries resulting from their failure to remedy any defect in the streets, alleys, public Avays, or buildings, after notice thereof. This, however, means no more than that “there shall not be in the street or highway any defect or imperfection which renders it unsafe or inconvenient for use by the public.” — Campbell v. City Council of Montgomery, supra. There is no liability in this regard for consequential injuries to persons or property, not resulting from the use of a highway for travel. — 4 Dill. Mun. Corp. (5th Ed.) §§ 1628, 1629, 1711. In this aspect of the bill, it is clearly Avithout equity.
Nor can the bill be more favorably vieAved with respect to the second alternative, above noted. Licensing Spaulding to carry on the vocation of public Aveigher is quite a different proposition from licensing him to maintain a public or a private nuisance; and, Ave conceive, the knoAvledge or understanding of the city council that he intended to do so did not make the city a party to the Avrong in such sense as to render it legally responsible therefor. Nothing short of the grant of an express authority or license to Spaulding to operate and *144maintain the scales in question, knowing that, as operated and maintained, they would be a nuisance, or actual municipal participation in the enterprise in some way, would render the city liable to complainants for damages, or authorize injunctive relief against ' it.— Dill. Mun. Corp. (5th Ed.) § 1630; Hubbell v. City of Viroqua, 67 Wis. 343, 30 N. W. 847, 58 Am. Rep. 866. We are therefore of the opinion that the bill was without equity as to the city of Florence, and that the city’s demurrer should have been sustained.
The judgment of affirmance will be set aside to this extent, and a decree will be here rendered, sustaining the demurrer of the respondent, the city of Florence, to the bill of complaint.
Rehearing granted to city of Florence, and the decree of the chancery court reversed and rendered in part.
Simpson, Anderson, McClellan, and Sayre, JJ., concur. Mayfield, J., dissents. Dowdell, C. J., not sitting. '